Terminal Disclaimer
The terminal disclaimer filed on 3/19/2021 and approved on 3/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents issued for co-pending application 15/108,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims and remarks all filed on 3/19/2021 are persuasive in reiterating that the microcapsule as claimed is not found in the prior art, and is therefore novel and unobvious.
In an updated search examiner identified Lemoine et al. (WO2013107350A1) drawn to microcapsules containing releasable colorant, but teaches away from the claimed invention because Lemoine et al. is drawn to microcapsules with an uncolored core.
The Lemoine et al. (WO2013107350A1) reference and the prior art previously identified by examiner neither individually nor in combination, disclose nor make obvious each of the limitations of the microcapsule composition as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 12-16 are directed to an allowable product.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/           Examiner, Art Unit 1615                                                                                                                                                                                             

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615